Citation Nr: 0031740	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for tendonitis, left 
wrist.

3.  Entitlement to service connection for elevated 
cholesterol readings.

4.  Entitlement to service connection for syncope or 
blackouts.

5.  Entitlement to service connection for 
epididymitis/orchitis.

6.  Entitlement to service connection for contact dermatitis.

7.  Determination of an initial rating for service-connected 
lumbar spine disorder, in excess of 60 percent from October 
16, 1993 to September 30, 1997; in excess of 40 percent from 
October 1, 1997 to June 18, 1998; and in excess of 60 percent 
from June 19, 1998. 

8.  Determination of an initial compensable rating for 
service-connected chronic left ankle sprain. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to October 
1993, in addition to a period of unverified service from 
October 1983 to June 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, which denied the veteran's claims on appeal.  The 
veteran appealed that decision to the BVA and the case was 
referred to the Board for appellate review. 




FINDINGS OF FACT

1.  There is no current medical diagnosis of an allergic 
disorder.

2.  There is no current medical diagnosis of left wrist 
tendonitis.

3.  Hypercholesterolemia is a laboratory finding of a high 
level of cholesterol in the blood, and is not an injury or 
disease resulting in disability within the meaning of 
applicable VA regulations; there is no medical evidence of a 
disease or disability manifested by high serum cholesterol. 

4.  There is no current medical diagnosis of syncope or 
blackouts

5.  From October 16, 1993 to September 30, 1997, and from 
June 19, 1998, the veteran's service-connected lumbar spine 
disorder has been rated at the maximum level under the 
applicable schedular rating criteria; his low back disability 
is not unusual nor exceptional in nature, and it has not been 
shown to markedly interfere with employment or require 
frequent inpatient care as to render impractical the 
application of regular schedular standards.

6.  From October 1, 1997 to June 18, 1998, the veteran's 
service-connected lumbar spine disorder has been manifested 
by no more than severe symptoms, with recurring attacks and 
intermittent relief; the low back disability is not unusual 
or exceptional in nature, nor has it been shown to markedly 
interfere with employment or require frequent inpatient care 
as to render impractical the application of regular schedular 
standards.   

7.  The veteran's service-connected left ankle sprain is not 
productive of any appreciable instability or limitation of 
motion upon examination but, with consideration of pain and 
swelling on use, it is productive of moderate limitation of 
motion.


CONCLUSIONS OF LAW

1.  An allergic disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  Left wrist tendonitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (2000).

3.  A disease or disability manifested by elevated 
cholesterol readings was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (2000). 

4.  Syncope or blackouts was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (2000). 

5.  For the period from October 16, 1993 to September 30, 
1997, and from June 19, 1998, the criteria for a rating in 
excess of 60 percent for service-connected lumbar spine 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, Code 5293 
(1999).

6.  For the period from October 1, 1997 to June 18, 1998, the 
schedular criteria for an evaluation in excess of 40 percent 
for lumbar spine disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (1999). 

7.  The schedular criteria for the assignment of a 10 percent 
rating for left ankle sprain, from October16, 1993, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999). 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); also see Rose v. 
West, 11 Vet. App. 169, 171 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) (1999) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be granted on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).
During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for 
allergies, tendonitis of the left wrist, elevated cholesterol 
readings, syncope or blackouts; increased ratings for a low 
back disability, and determination of an initial compensable 
rating for service-connected chronic left ankle sprain have 
been properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in November 1994 and the numerous supplemental 
statements of the case issued thereafter.  As such, there has 
been no prejudice to the veteran that would warrant a remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

A.  Allergies

During his service entrance examination, the veteran reported 
a history of suffering from asthma until the age of eleven.  
Service medical records noted that in September 1988, he 
complained of a one week history of congestion with 
occasional itching eyes.  The veteran's eyes were red and his 
nose was congested but there were no other signs reported.  
The assessment was "allergy."  In September 1990, he 
complained of a two week history of hay fever and asthma.  He 
reported that he had had asthma since he was born, but that 
he had not been bothered by any symptoms for a few years.  
The assessment was allergy/hay fever.  No clinical testing 
was performed on either September 1988 or September 1990.  
Upon separation from service, the veteran reported a history 
of allergic rhinitis in the summer, and asthma with shortness 
of breath, but no diagnosis of allergies or asthma was 
reported on his service separation examination report.  

At his January 1994 VA examination, the veteran complained of 
hay fever, but he was noted to be not taking any prescription 
medication.  No diagnosis of allergies was rendered.  Neither 
VA treatment records from August 1994 to December 1997, nor 
private treatment records from January 1992 to September 1997 
reported a diagnosis of an allergic disorder.  In order for 
service connection to be warranted, there must be competent 
evidence that the veteran currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In view of the lack of a current diagnosis, service 
connection for the claimed disorder is not warranted.  

B.  Left Wrist Tendonitis

Service medical records noted that the veteran was diagnosed 
with tenosynovitis of the left wrist in August 1989.  He did 
not report any history of a left wrist disorder during his 
service separation examination, and no abnormality of the 
upper extremities was noted.  

The veteran was given a comprehensive series of VA 
examinations in January 1994.  The General Medical 
examination report noted that the veteran reported a history 
of spraining his left wrist in service while playing 
basketball.  He reported that he continued to have discomfort 
in the wrist for the next three weeks.  He was advised to put 
ice on the wrist and to rest it.  He said that X-rays taken 
in service were negative for fractures.  His current 
complaints consisted of discomfort in the left wrist with 
exertion, and he said that he currently took non-prescription 
painkillers for relief.  The examiner reported that there was 
no limitation of motion of the wrist.  The diagnosis was 
history of tendonitis, left wrist, and the veteran was 
scheduled for X-rays.  These showed cystic changes in the 
capitate and lunate bones, with an old chip fracture of the 
styloid process of the left ulna noted.  

The VA Joints examination report noted that the veteran had 
no current complaints regarding his left wrist, there were no 
clinical findings other than clicking in the wrists 
bilaterally, and the diagnosis was resolved sprain of left 
wrist.  

In March 1995, the veteran underwent back surgery at a VA 
medical facility.  The treatment records reported "his upper 
extremities area OK."  He was given additional VA Joints 
examinations in August 1995 and April 1997.  On both 
occasions he made no complaints regarding his left wrist, and 
no left wrist disorder was diagnosed.  Neither VA treatment 
records from August 1994 to December 1997, nor private 
treatment records from January 1992 to September 1997 
reported any diagnosis of a left wrist disorder.  

In view of the lack of a current diagnosis of a left wrist 
disability, service connection is not warranted.  Rabideau, 
supra; Brammer, supra.

C.  Elevated Cholesterol Readings

Service medical records dated in July 1989, indicated that 
the veteran had high cholesterol readings.  In August 1991, 
his cholesterol level was normal.  One series of cholesterol 
reading in June 1993 was high, while another taken two weeks 
later, was normal.  The veteran's separation examination 
report noted that his cholesterol level was elevated, but did 
not indicate that he suffered from a specific disorder 
associated with high cholesterol.  The January 1994 VA 
examination report again indicated high cholesterol readings.  
There is no medical evidence of a diagnosis of a disease or 
disability manifested by hypercholesterolemia or elevated 
blood cholesterol.

The Board notes that the then United States Court of Veterans 
Appeals, now the United States Court of Appeals for Veterans 
Claims (the Court), has held that "'disability', as 
contemplated by VA regulations, means 'impairment in earning 
capacity resulting from . . . diseases and injuries and their 
residual conditions....'  38 C.F.R. § 4.1 (1990)...[t]he 
United States pays compensation to veterans when they have, 
in honorable service to their nation, suffered a loss that is 
reflected in the decreased ability to earn a living for 
themselves and their families." Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. 
App. 439 (1995).

Hypercholesterolemia is, by definition, an abnormally large 
amount of cholesterol in the blood.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 792 (28th ed. 1994).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  Allen, supra.  Hypercholesterolemia does 
not necessarily cause any impairment of earning capacity and 
is not a disease entity.  The record does not include any 
competent medical evidence that the veteran currently has a 
disability manifested by hypercholesterolemia. 

As a layman, the veteran's contentions to the effect that 
these laboratory findings are inherently disabling are not 
supportive of the claim.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  In the present case, there is no medical 
evidence showing that the veteran currently suffers from any 
disease or injury manifested by elevated cholesterol readings 
that results in impairment in earning capacity.  An elevated 
cholesterol reading is a laboratory finding and not a disease 
entity.  Accordingly the record contains no evidence of a 
current disability that can be service-connected.  In view of 
the lack of a current diagnosis of a disability, service 
connection is not warranted.  Rabideau, supra; Brammer, 
supra.

D.  Syncope and Blackouts

Service medical records noted that in December 1992, the 
veteran complained of blacking out twice in the previous 
week.  No disorder was diagnosed.  He denied a history of 
dizziness or fainting spells during his service separation 
examination, and no neurological abnormality was diagnosed.  

A January 1994 VA neurological examination report noted that 
the veteran reported a history of having had two blackout 
spells unaccompanied by any prodromal symptoms.  Despite the 
absence of clinical findings, the examiner diagnosed syncope.  
A General examination report provided essentially the same 
history.  The veteran reported that he had blacked out on two 
occasions in November 1993.  The examiner conducted a 
neurological examination that was normal, and the diagnosis 
was past history of blackouts.  The veteran was scheduled for 
a VA peripheral nerves examination in June 1995 but failed to 
report.  The examination was rescheduled for August 1995 but 
subsequently canceled.  

VA treatment records from August 1997, reported that the 
veteran attended the Pain Management Center for treatment of 
his service-connected back disorder.  The treatment records 
noted, under the heading "Review of Systems," that a 
neurological review was "unremarkable for seizures or 
syncope."  Private treatment records from January 1992 to 
September 1997 did not report any diagnosis of blackouts or 
syncope.  

The Board notes that, while syncope was diagnosed during the 
January 1994 VA neurological examination, the diagnosis was 
based on a history reported by the veteran, not on any 
clinical findings.  The other VA examiner, that same month, 
and based on the same evidence, diagnosed past history of 
blackouts.  The veteran has not reported any blackouts 
occurring after November 1993, and his post-service medical 
records are similarly devoid of any diagnosis of syncope or 
blackouts.  In order for service connection to be warranted, 
there must be competent evidence that the veteran currently 
has the claimed disability.  Rabideau, supra; Brammer, supra.  
In view of the lack of a current diagnosis, service 
connection for the claimed disorder is not warranted. 



II.  Increased Evaluations

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection.  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings, where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

As noted above, during the pendency of the appellant's appeal 
but after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the claims for the assignment of 
higher ratings for low back and left ankle disabilities have 
been properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  Where the schedule does not provide a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).  

A.  Low Back

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, the 
maximum evaluation of 60 percent is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  A 40 percent evaluation is 
warranted for severe symptoms, manifested by recurring 
attacks with intermittent relief.  Moderate symptoms, with 
recurring attacks, warrant a 20 percent evaluation, and mild 
symptoms, a 10 percent evaluation.  

The January 1994 VA general examination report noted that the 
veteran complained of low back pain exacerbated by exertion.  
There was no bony tenderness, deformity, or paraspinal muscle 
spasm present.  Flexion was to 30 degrees, lateral flexion 
was to 10 degrees bilaterally, and rotation was to 10 degrees 
bilaterally.  The diagnosis was low back pain with herniated 
disc, by history.  The examiner commented that the veteran 
experienced "considerable discomfort."  

The veteran also received a VA orthopedic examination, as 
well as a neurological examination.  The orthopedic 
examination report noted that back surgery had been 
considered in service, but had not been performed.  The 
veteran's complaints at the time of the examination were low 
back pain on a daily basis with symptoms radiating into both 
calves.  The veteran was observed to be able to dress and 
undress with ease.  There was straightening of the lumbar 
area of the spine, with tenderness to palpation of the 
paravertebral muscles.  The lumbar spine could flex to 30 
degrees, and extension was to 10 degrees.  Both motions 
elicited pain.  Lateral flexion was full bilaterally without 
symptomatology.  The veteran could straight leg raise to 90 
degrees while seated, and to 45 degrees in the supine 
position.  

There was a positive right Trendelenburg sign for gluteal 
dysfunction, with 1/4 inch atrophy of the right thigh, and 1/2 
inch atrophy of the right calf.  Patellar and Achilles 
reflexes were symmetrically reactive.  The diagnosis was 
chronic lumbar strain and sprain with discogenic lumbar 
spondylosis, with possible sciatica in view of the positive 
Trendelenburg sign and atrophy in the right thigh.  
Electromyograph studies showed evidence of bilateral S1 
radiculopathy with moderate involvement, and evidence of 
posterior primary rami involvement in the lumbosacral area. 

The VA neurological examination report noted that motor 
strength in the lower extremities was 5/5.  Straight leg 
raise testing elicited back pain and hamstring pain 
bilaterally.  There was tenderness to palpation of the 
gastrocnemius muscles bilaterally.  Sensory examination was 
normal to pinprick, light touch, and position, gait was 
normal and the veteran could walk on heels and toes and 
perform a tandem walk.  Reflexes were 3+ in the lower 
extremitas with downgoing plantar responses bilaterally.  The 
diagnosis was S-1 radiculopathy.  

At his February 1995 personal hearing, the veteran testified 
that he suffered from constant back pain that would radiate 
down the back of his legs, mostly the left leg, down to the 
calf.  He said that the main symptom was pain, but when asked 
whether he ever had burning, tingling, or numbness in the 
toes or the bottom of the feet, he answered "sometimes, but 
not that much." 

VA treatment records from August 1994 to August 1995 reported 
ongoing complaints of back pain due to a herniated disc.  The 
veteran initially sought to treat the pain with physical 
therapy, but by March 1995, he underwent a lumbar 
laminectomy.  Postoperatively he reported that the pain in 
his legs had gone.  However, by June 1995 the pain in the 
back had returned and he had limited range of motion. 

In August 1995, the veteran received VA examinations of the 
joints and the spine.  The report from the joints examination 
noted that he suffered from continuous low back pain and that 
standing, sitting, coughing, and sneezing all tended to 
aggravate his low back pain.  The back had normal spinal 
curvature, with 40 degrees of forward flexion, 20 degrees of 
extension, 20 degrees of lateral flexion bilaterally, and 45 
degrees of rotation bilaterally.  The examiner reported that 
there was dysrhythmia on all motions of the lower back.  He 
could stand and walk with normal station and gait, and was 
also able to toe walk and heel walk.  Straight leg raise 
testing was negative.  Deep tendon reflexes were 2+, active 
and equal bilaterally at the knees and ankles.  There was no 
demonstrable muscular atrophy or weakness, and no 
demonstrable loss of sensation.  X-rays revealed moderate 
narrowing of the L5-S1 intervertebral disc space.  The 
diagnosis was degenerative disc disease of the L5-S1 disc 
level.  

The report from the spine examination was essentially 
identical, except that the examiner reported that forward 
flexion was limited to between 10 and 15 degrees.  The 
examiner further commented that the veteran's symptoms were 
limited to his back, with no radiation to the lower 
extremities, and no neurological deficit.  The diagnosis was 
post-laminectomy, low back pain.  

Private treatment records from January 1997 reported that the 
veteran had recently slipped on some steps and injured his 
left back.  The report noted that the veteran's back would 
hurt "from time to time."  Deep tendon reflexes were 2+, 
straight leg raise testing was negative, and there was "some 
pain" to full rotation to the left.  

The veteran received another VA examination in April 1997.  
He complained of constant pain in the lower lumbar spine, 
predominantly on the left, with occasional numbness radiating 
down his lateral left thigh.  He said he was unable to 
perform sports, he could only walk a 1/4 mile due to pain, and 
he had difficulty picking up his daughter, bending down to 
play with her, or performing tasks around the house that 
required bending over.  The examiner indicated that the 
veteran's back problem did not interfere with the veteran's 
job as a correctional officer, but that his pain medication 
did tend to make him sleepy and would exacerbate his problems 
with his hiatal hernia.  

There was no point tenderness along the lumbar spine, but 
there was paraspinal muscle tenderness over the sacroiliac 
region, greater on the left than the right.  Straight leg 
test raising was negative.  Muscle strength and sensation to 
pinprick in the lower extremities were normal.  Deep tendon 
reflexes were 2+ at the knees and ankles.  Flexion of the 
back was to 45 degrees, limited by pain, extension was to 30 
degrees, rotation bilaterally was to 55 degrees, and lateral 
flexion was to 45 degrees.  X-rays of the lumbosacral spine 
revealed degenerative disc disease at the L5-S1 level.  The 
diagnosis was myofascial pain syndrome following L5-S1 
laminectomy.  

Subsequent VA and private treatment records reported ongoing 
complaints of low back pain.  The veteran was referred to the 
VA Pain Management Center in August 1997.  He indicated that 
the March 1995 surgery had produced some improvement in the 
level of lower extremity pain, but that pain in the low back 
persisted.  The pain was greater on the left, and was 
constant and dull in nature, rarely radiating to the lower 
extremities.  He described the pain as being, at its worst, 
10 out of 10, while at its best it was 5 out of 10.  The pain 
was exacerbated by strenuous activity and walking, but he was 
able to obtain transient relief with physical therapy 
exercises.  He denied any associated incontinence, erectile 
dysfunction, or paresthesias, but did report associated 
numbness and weakness with exacerbations of back pain.  

The report noted that the veteran had normal active and 
passive range of motion throughout all major joints.  The 
back was unremarkable for scoliosis or lesions, there was 
some tenderness elicited over the right posterior/superior 
iliac spine with deep palpation, straight leg raise testing 
was negative in the sitting position but positive bilaterally 
in the supine position.  Hoover's test was negative.  The 
veteran could heel and toe walk normally and was able to 
perform a deep knee bend unremarkably.  Deep tendon reflexes 
were 2+ bilaterally, strength was 5+ bilaterally, sensation 
was grossly intact bilaterally, and Babinski's reflex was 
absent while Romberg test was normal.  The impression was 
post-operative lumbar laminectomy pain syndrome.  The 
treating physician commented that the veteran's "history is 
consistent for nociceptive pain, however, there are reasons 
on physical exam to believe that he has a non-organic basis 
for his pain."  

Another VA examination was performed in June 1998.  He 
complained of constant pain that he described as being 10 out 
of 10.  He reported that the pain was on the left side and 
would go into the left testicle, and over the posterior 
aspect of his left leg.  He said that when seated, his pain 
"can be an 8 to a 9."  He reported that the pain interfered 
with his work as he was required to walk more, indicating 
that this exacerbated his pain.  He said he could not lift 
his daughter, and could not mow the lawn, vacuum or perform 
sit-ups.  

The veteran's gait was described as mildly antalgic.  Heel 
walking was described as "okay.  He can do it but it causes 
him pain."  Toe walking caused mild discomfort.  Range of 
motion of the lumbar spine was described as "very minimal," 
and caused "significant discomfort," that the examiner 
indicated appeared genuine.  Flexion was to 22 degrees, 
extension was to 15 degrees, lateral flexion was to 26 
degrees bilaterally, and rotation was to 20 degrees.  There 
was dimpling and tightness of the paraspinus muscles in the 
L5 region.  There was no postural abnormality or fixed 
deformity.  Strength was slightly diminished at 4/5.  X-rays 
revealed mild narrowing of the L5-S1 disc space.  The lumbar 
spine was normally aligned.  Tiny osteophytes were present at 
the L5-S1 level.  

The examiner's diagnoses were spinal disc condition with 
narrowing of the L5-S1 disc space, osteophytes at L5-S1, 
status post laminectomy, and L5-S1 radiculopathy.  The 
examiner commented that the veteran was unable to perform 
work that required lifting over ten pounds, twisting, 
bending, pushing or pulling, and that he was unemployable in 
fields of work requiring such activities, as well as 
prolonged sitting, standing or walking.

Because neurological findings were not included in the June 
1998 examination, the veteran was reexamined by VA in April 
1999.  The veteran complained of constant radicular pain to 
the left lower extremity, with occasional radiation to the 
groin.  The pain was exacerbated by exertion as well as 
certain positions.  He denied bowel or bladder incontinence.  
The report stated that the physical findings were essentially 
unchanged from the previous VA examination, while the 
neurological findings revealed 3/5 leg strength on the left 
and 4/5 leg strength on the right.  In addition, pulses were 
2+, there was no edema and he had no footdrop.  The diagnosis 
was lumbar disc disease with radicular pain down the left 
lower extremity with slight weakness.  

Before addressing the claim for the assignment of higher 
ratings for the veteran's low back disability, the Board 
finds that the procedural history of this issue should be 
summarized.  Service connection for a low back disorder with 
S1 radiculopathy was granted by the RO in May 1994, and a 20 
percent evaluation was assigned, effective October 16, 1993.  
After the veteran appealed the assignment of the 20 percent 
rating, in November 1995, the RO increased the evaluation to 
60 percent, effective October 16, 1993.  In May 1997, the RO 
found that there had been administrative error in the 
November 1995 rating decision, and that the evidence in fact 
showed entitlement to only a 40 percent evaluation.  The RO 
proposed reducing the evaluation accordingly.  The proposed 
reduction was carried out in August 1997 when the RO, 
assigned a 40 percent evaluation, effective October 1, 1997.  
The 60 percent evaluation from October 16, 1993 to September 
30, 1997 was permitted to stand, despite the finding of 
administrative error, on the grounds that, under 38 C.F.R. 
§ 3.500(b)(2), the effective date for reducing a payment 
shall be the last payment for an erroneous award based solely 
on administrative error or error in judgment.  Finally, in a 
February 2000 decision, the RO assigned a 60 percent 
evaluation for lumbar spine disorder, effective June 18, 
1998.  

1.  Entitlement to Evaluations in Excess of 60 Percent for 
the Periods from October 16, 1993 to September 30, 1997, and 
from June 19, 1998.   

The Board notes that the 60 percent evaluation assigned 
during the periods in question is the maximum contemplated 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The veteran has argued that his back disorder interferes with 
employment.  Hence, the Board has also considered whether a 
referral for consideration of an extraschedular evaluation is 
warranted under 38 C.F.R. § 3.321(b)(1) (1999).  The Board 
finds, however, that for the period from October 1993 to 
September 1997, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  Id.  While the Board recognizes that the 
veteran's back disability may have precluded certain types of 
employment, it is well to recall that the 60 percent 
evaluation itself is recognition of pronounced disability and 
that industrial capabilities were impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The Board notes, 
however, that the evidence does not show that the veteran's 
disability was unusual or exceptional.  In this regard, there 
is no indication that the veteran's back disorder markedly 
interfered with employment during this period.  The veteran 
submitted a report from his most recent employer in February 
1998.  His employer reported that the veteran "resigned with 
prejudice pending major corrective action" in June 1997, and 
further reported that the veteran "never requested an 
accommodation or asked for any assistance with a disability" 
during his period of employment.  In addition, the VA 
examiner stated in April 1997 that the veteran's back 
disability did not interfere with his job as a corrections 
officer.  

Furthermore, the veteran has presented no evidence that his 
back disability necessitated frequent periods of 
hospitalization during this period.  On the contrary, other 
than the lumbar laminectomy performed in March 1995, the 
medical evidence reflects periodic outpatient treatment.  In 
the absence of evidence such as marked interference with 
employment or frequent periods of hospitalization, the Board 
finds that, for the period from October 16, 1993 to September 
30, 1997, the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown,  9 Vet. App. 337 (1996).  

As regards the period from June 19, 1998, the Board finds 
that the evidence supports a 60 percent evaluation under 
Diagnostic Code 5293.  As this is the maximum contemplated 
evaluation, however, an increased evaluation is not 
warranted.  The issue of entitlement to an extraschedular 
evaluation under § 3.321(b)(1) during this period is 
addressed in the remand portion of this decision. 

B.  Entitlement to an Evaluation in Excess of 40 Percent from 
October 1, 1997 to June 18, 1998  

The Board notes that, while VA has obtained private treatment 
records from January 1992 to September 1997, and VA treatment 
records from August 1994 to August 1998, the medical record 
contains no entries for the period from October 1, 1997 to 
June 18, 1998.  As the medical record is devoid of any 
evidence specifically applicable to the period in question, 
the Board has considered the medical evidence that predates 
this period.  The Board finds that the preponderance of the 
evidence indicates that the veteran's back disability was 
manifested by no more than severe symptoms, with recurring 
attacks and intermittent relief.  

The Board notes that in January 1997, after recently injuring 
his back by slipping and falling on some steps, the veteran 
reported to his private physician that his back hurt "from 
time to time."  The April 1997 VA examination report noted 
that the veteran complained of constant pain, with occasional 
numbness radiating down the left thigh.  The objective 
findings, however, revealed paraspinal muscle tenderness over 
the sacroiliac region, severe limitation of motion of the 
lumbar spine, and X-ray evidence of degenerative disc 
disease, but did not reveal any lower extremity 
symptomatology, including loss of sensation or muscle 
strength.  VA treatment records from the Pain Management 
Center from August 1997 reported essentially the same 
results, with complaints of severe low back pain, but no 
evidence of pronounced intervertebral disc syndrome, sciatic 
neuropathy, muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  Indeed the treating physician stated that "there are 
reasons . . . to believe that [the veteran] has a non-organic 
basis for his pain."  

As there is no evidence of record relating to the period in 
question, and the medical evidence in the months prior to 
October 1997 indicates no more than severe symptoms, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 40 percent, for the period from 
October 1, 1997 to June 18, 1998, under Code 5293.  The Board 
further notes that 40 percent is the maximum rating allowed 
under 38 C.F.R. § 4.71a, code 5292 (limitation of motion of 
the lumbar spine).  There is no medical evidence of ankylosis 
of the lumbar spine.  Accordingly, a 50 percent rating is not 
warranted under 38 C.F.R. § 4.71a, Code 5289 is not 
warranted. 

As regards the applicability of 38 C.F.R. § 3.321(b)(1), the 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  Id.  As noted above, while the Board recognizes 
that the veteran's back disability may have precluded certain 
types of employment, the 40 percent disability rating during 
this period is itself recognition that industrial 
capabilities were impaired.  See Van Hoose, 4 Vet. App. at 
363.  There is no evidence, however, that the veteran's 
disability was exceptional or unusual during this period.  In 
this regard, there is no indication that the veteran's back 
disability markedly interfered with employment.  While the 
veteran was unemployed during the period in question, his 
employer did not indicate that the veteran's termination in 
June 1997 was due to his service-connected back disability.  
Furthermore, the VA examiner commented in April 1997 that the 
veteran's back disorder did not interfere with the veteran's 
job as a corrections officer.  

Nor has the veteran presented any evidence that his back 
disability necessitated frequent periods of hospitalization 
during the period in question.  On the contrary, the medical 
record is devoid of any evidence of treatment whatsoever 
during this period.  In the absence of such factors as marked 
interference with employment or frequent periods of 
hospitalization, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell,  9 Vet. App. 
337.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 60 percent for 
the periods from October 16, 1993 to September 30, 1997, and 
from June 19, 1998.  In addition, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's low back disability, 
for the period from October 1, 1997 to June 18, 1998.  

B.  Left Ankle

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
evaluation is warranted for moderate limitation of motion of 
the ankle, and a 20 percent evaluation is warranted when 
limitation of motion is marked.  

The January 1994 VA general examination report noted that the 
veteran complained that his ankle would give out while 
running.  He said that prior to April 1993 he used to run 
five days a week, but since then he no longer ran at all.  
Examination of the ankles revealed dorsiflexion to 20 degrees 
bilaterally, and plantar flexion to 40 degrees bilaterally.  
There was no objective evidence of pain at rest or on 
manipulation, no rigidity or spasm, circulation of the feet 
was normal without callus formation, strength and mobility of 
the ankles were normal, and there were no acquired or 
congenital deformities noted.  The diagnosis was sprain, left 
ankle.  The veteran also received a VA orthopedic 
examination.  He complained of feeling that the ankle would 
give out.  The examiner reported that there was full range of 
motion of the ankle without pain.  There was no evidence of 
swelling, erythema, or warmth, and no evidence of 
instability.  There was a positive Tinel's sign on the left 
that was absent on the right.  The diagnosis was chronic 
grade I sprain of the left ankle with possible tarsal tunnel 
syndrome.  X-rays revealed an elongated lucent area in the 
left distal ankle surrounded with a sclerotic margin and no 
periosteal reaction.  The ankle joint was well preserved.  

At his February 1995 personal hearing, the veteran testified 
that his left ankle would give out "every now and then."

An August 1995 VA examination report noted that the veteran 
complained of a continuous ache in the left ankle, with 
periodic swelling of the ankle, relieved by ice.  There was 
full range of motion of the ankle, with dorsiflexion to 30 
degrees and plantar flexion to 30 degrees, and normal 
inversion and eversion.  There were no palpable masses and no 
visible swelling.  The diagnosis was chronic left ankle 
sprain.  X-rays of the ankle revealed an area of sclerosis 
and lucency in the lateral cortex of the left distal tibia 
that the radiologist felt most likely represented a healing 
fibrous cortical defect.  The ankle joint was normal.  

Private treatment records from March and April 1997 reported 
complaints of pain in the arches of the feet, bilaterally.  
No diagnosis was rendered, and the treating physician did not 
indicate the presence of any left ankle symptomatology.  

The veteran received another VA examination in August 1997.  
He made no complaints regarding the left ankle, and the 
examiner reported that he had full range of motion with 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  
No swelling, point tenderness, or ligamentous laxity was 
noted upon examination.  X-rays were unchanged from before 
and the examiner concluded that the area of lucency in the 
lateral cortex represented a benign lesion.  The ankle joint 
was well maintained.  The diagnosis was status post sprain to 
the left ankle, resolved.  

The veteran was reexamined by VA in June 1999.  He complained 
of progressively worsening intermittent pain involving his 
left ankle, exacerbated by prolonged exertion and weather 
changes.  He said he had attacks of pain twice a month, and 
that he was very careful about walking, exercising, and other 
activities that might precipitate an attack.  He reported 
that he occasionally wore a brace for ankle support.  The 
examiner reported that dorsiflexion was to 20 degrees and 
plantar flexion was to 40 degrees.  There was no edema.  The 
diagnosis was "status post left ankle sprain which was 
severe; continuing to have intermittent spraining episodes 
resulting in edema and pain."  X-rays of the ankle again 
revealed a radiolucency within the lateral surface of the 
distal tibia with surrounding sclerosis, stable in appearance 
when compared with earlier X-rays.  The radiologist indicated 
that this was not clinically symptomatic, and reported an 
impression of "major abnormality, no attention needed."

Following a careful review of the evidence, the Board finds 
that the evidence indicates that the veteran has no more than 
slight limitation of motion of the ankle.  The four VA 
examinations have reported dorsiflexion from 10 to 30 
degrees, with plantar flexion from 30 to 45 degrees, with 
normal inversion and eversion.  However, it is apparent that 
the veteran has continuing difficulties with recurrent ankle 
sprains, swelling, and pain.  It is the Board's judgment 
that, with consideration of the provisions of 38 C.F.R. §§ 
4.40, and 4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995), the veteran's pain and swelling on use 
results in moderate limitation of motion of the ankle, which 
supports a 10 percent rating under Code 5271.  The Board also 
finds that there is no objective evidence to show that pain, 
flare-ups of pain, weakness, incoordination, or any other 
symptom results in additional limitation of function to a 
degree that would support a rating in excess of 10 percent 
(i.e., more than moderate limitation of motion) for the 
veteran's left ankle disability. 


ORDER

Service connection for allergies is denied.

Service connection for left wrist tendonitis is denied.

Service connection for elevated cholesterol readings is 
denied.

Service connection for syncope or blackouts is denied.

Entitlement to an evaluation in excess of 60 percent for 
service-connected lumbar spine disorder, for the period from 
October 16, 1993 to September 30, 1997, and from June 19, 
1998, is denied. 

Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbar spine disorder, for the period from 
October 1, 1997 to June 18, 1998, is denied.

Entitlement to a 10 percent rating for left ankle sprain is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.
  

REMAND

                                               A.  
Epididymitis/Orchitis 

The Board notes that, while the VA examiner opined that 
epididymitis/orchitis "may be a chronic finding," other 
medical evidence indicates that the veteran's pain in the 
left groin may be associated with his lumbar spine 
disability.  The Board is of the opinion that additional 
development is necessary to determine whether the veteran's 
left groin symptomatology is associated with his service-
connected lumbar spine disability, or is a separate and 
distinct disability, and if so, whether such disability is 
related to the symptoms reported in service.
           
                                                        B.   
Dermatitis

The Board notes that the service medical records show that in 
June 1989, the veteran sought treatment for a rash.  In 
September 1989, he reported that he had come into contact 
with poison ivy, and in June 1990, he reported coming into 
contact with poison oak.  In August 1990, he complained of a 
skin rash and the assessment was contact dermatitis.  In 
January 1992, he complained of facial skin irritation from 
shaving.  The veteran denied a history of skin diseases upon 
separation from service, and his separation examination 
report noted no abnormality of the skin.  

The January 1994 VA examination report noted that the veteran 
indicated that he would use calamine lotion in the summer, 
and that the last time he had had a rash was May of the 
previous year.  The examiner observed no rashes, discharges 
or abnormally pigmented lesions.  The diagnosis was history 
of chronic acne.  

VA treatment records from August 1994 noted that the veteran 
complained of an eight month history of "spots on my head," 
that would itch and that were productive of "some drainage 
and scabs."  No diagnosis was rendered.  

Private treatment records from June 1996 reported that the 
veteran sought treatment for acne on the back of the scalp, 
as well as "razor bumps" on his face.  The assessment was 
acne keloidalis nucha, and folliculitis barbae.  A June 1997 
entry noted that pseudofolliculitis had flared again and he 
was counseled on shaving technique and given medication.

In view of the medical evidence of various skin problems 
during and after service and the absence of an opinion 
addressing the claim that a current skin disorder began 
during or as the result of service, it is the Board's 
judgment that a dermatology examination is warranted, which 
includes a review of the relevant medical evidence in the 
claims file and an opinion on whether any current skin 
disorder is causally linked to service.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

                                                  C.  Lumbar 
Spine

The Board notes further that, in connection with the 
veteran's lumbar spine disability, the VA examiner stated 
during the June 1998 VA examination that the veteran was 
unable to perform work that required lifting over ten pounds, 
twisting, bending, pushing, pulling, prolonged sitting, 
standing or walking.  The Board finds that in view of this 
statement, the veteran's claim warrants referral to the 
Director, Compensation and Pension Service for consideration 
of the assignment of an extra-schedular evaluation.

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is required.  
Accordingly this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether his left 
groin symptomatology is related to his 
service-connected lumbar spine disability 
or whether it is a separate and distinct 
disorder.  If the examiner concludes that 
the veteran has a disability manifested 
by left groin pain that is separate and 
distinct from his low back disability, he 
or she is requested to opine whether it 
is at least as likely as not that such 
disorder was caused or aggravated by the 
veteran's service-connected low back 
disability or whether it is at least as 
likely as not causally linked to service.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

2.  The veteran should be afforded a VA 
dermatology examination for the purpose 
of determining the nature and etiology of 
any skin disorder that may be present. 
The examiner is requested to state 
whether it is at least as likely as not 
that any skin disease that is currently 
present began during or is causally 
linked to service.  The claims file must 
be provided to the examiner for review.  
All indicated tests should be 
accomplished.

3.  The RO should refer the veteran's 
claim for an increased evaluation for a 
lumbar spine disability to the Director, 
Compensation and Pension Service for 
consideration of the assignment of an 
extra-schedular evaluation. 

4.  If any of the remaining benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 
- 26 -


- 1 -


